 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1743 Filed 03/19/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                                Case No. 01-80361
      v.
                                                Hon. George Caram Steeh
JOHN DEJUAN HATCHER,

         Defendant.
_______________________________/


           ORDER DENYING MOTIONS FOR COMPASSIONATE
             RELEASE AND TO SEAL (ECF NOS. 335, 336)

      Defendant John Dejuan Hatcher seeks compassionate release from

prison, primarily based upon the COVID-19 pandemic. For the reasons

explained below, Hatcher’s motion is denied.

      After a jury trial, Hatcher was convicted of bank robbery, using a

firearm during a crime of violence, possession of a destructive device

during a crime of violence, and being a felon in possession of a firearm.

Hatcher also pleaded guilty to a second bank robbery. See Case No. 02-

80188. The court sentenced him to 60 months for the bank robbery and

felon in possession counts and 30 years for the merged firearm and

destructive device offenses, for a total of 35 years in prison. Hatcher is


                                      -1-
 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1744 Filed 03/19/21 Page 2 of 8




housed at the Federal Correctional Institution at Fort Dix, and his expected

release date is March 27, 2031.

      Hatcher seeks compassionate release based upon his medical

condition and contraction of COVID-19, as well as changes in the law set

forth in the First Step Act. Ordinarily, a district court “may not modify a term

of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). The

statute provides for a limited exception, known as “compassionate release,”

which is governed by 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018. Although compassionate release motions were

historically initiated only by the Bureau of Prisons, the First Step Act allows

prisoners to file such motions on their own behalf, after exhausting their

administrative remedies. United States v. Ruffin, 978 F.3d 1000, 1004 (6th

Cir. 2020).

      Hatcher exhausted his administrative remedies by submitting a

request for compassionate release to the warden of his facility in July 2020.

Therefore, the court may consider the merits of his motion. See United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).

      When reviewing a compassionate-release motion, the court considers

the following: (1) whether “extraordinary and compelling reasons” warrant a

sentence reduction; (2) whether “such a reduction is consistent with

                                      -2-
 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1745 Filed 03/19/21 Page 3 of 8




applicable policy statements issued by the Sentencing Commission”; and

(3) whether “all relevant sentencing factors listed in 18 U.S.C. § 3553(a)”

support a reduction. United States v. Elias, 984 F.3d 516, 518 (6th Cir.

2021) (quoting United States v. Jones, 980 F.3d 1098, 1101 (6th Cir.

2020)). “If each of those requirements are met, the district court ‘may

reduce the term of imprisonment,’ but need not do so.” Id. (citing 18 U.S.C.

§ 3582(c)(1)(A)).

      The only potentially applicable policy statement is set forth in

U.S.S.G. § 1B1.13. The Sixth Circuit has determined that this policy

statement applies only to motions brought by the BOP, not to those brought

by incarcerated persons. Therefore, “[i]n cases where incarcerated persons

file motions for compassionate release, federal judges may skip step two of

the § 3582(c)(1)(A) inquiry and have full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement § 1B1.13.” Jones,

980 F.3d at 1111; accord Elias, 984 F.3d at 519-20.

      Courts have found the “extraordinary and compelling” prong is

satisfied as a result of the COVID-19 pandemic, the increased risk of

contracting the virus in prison, and underlying health conditions that create

the danger for severe complications if a defendant is infected. See, e.g.,

United States v. Mitchell, 2020 WL 3972656, at *3 (E.D. Mich. July 14,

                                      -3-
    Case 2:01-cr-80361-GCS ECF No. 341, PageID.1746 Filed 03/19/21 Page 4 of 8




2020) (Type 2 diabetes and hypertension, in conjunction with COVID-19

pandemic, constituted extraordinary and compelling reasons); United States

v. Hargrove, 2021 WL 509905, at *2 (E.D. Mich. Feb. 11, 2021) (heart

failure, type 2 diabetes, and severe obesity, among other ailments). See

also United States v. Bass, 2021 WL 476467, at *1 (6th Cir. Feb. 5, 2021)

(“A defendant whose medical conditions increase his risk of severe illness

may be able to demonstrate extraordinary and compelling reasons

supporting release.”).

        In this case, Hatcher has already contracted COVID-19 and has

avoided hospitalization or severe complications, undermining a finding of

extraordinary and compelling reasons for his release. 1 See United States v.

Stephens, 2020 WL 5769125, at *6 (E.D. Mich. Sept. 28, 2020) (“[M]any

courts have held that where a defendant has contracted COVID-19 and

recovered, his health condition is not extraordinary and compelling.”);

United States v. West, 2020 WL 5520929, at *2 (E.D. Tenn. Sept. 14,

2020) (positive COVID-19 test rendered prisoner’s motion “moot”).


1Hatcher complains about the lack of appropriate medical care after he was diagnosed
with COVID-19 and that his hypertension remains uncontrolled. Uncontrolled
hypertension, in itself, is not an extraordinary and compelling reason for release. To the
extent Hatcher argues that officials were deliberately indifferent to his medical needs,
his claim arises under the Eighth Amendment and is beyond the scope of a
compassionate release motion. See Stephens, 2020 WL 5769125 at *7; United States
v. Phillips, 2021 WL 494762, at *7 (E.D. Tenn. Feb. 10, 2021) (Eighth Amendment claim
properly brought in civil action rather than criminal case).
                                           -4-
    Case 2:01-cr-80361-GCS ECF No. 341, PageID.1747 Filed 03/19/21 Page 5 of 8




According to the CDC, cases of COVID-19 reinfection have been reported

“but remain rare.” 2 Another positive development that counsels against

compassionate release is that the BOP is currently vaccinating inmates and

staff, and has administered more than 85,000 doses of vaccine. See

https://www.bop.gov/coronavirus/ (last accessed March 19, 2021). As of

March 19, 2021, 183 staff members and 157 inmates at Fort Dix FCI have

been fully vaccinated against COVID-19, reducing Hatcher’s risk of

reinfection. Id.

          The First Step Act likewise does not provide support for Hatcher’s

release. Some courts have determined that the First Step Act’s amendment

of 18 U.S.C. § 924(c)(1)(C) constitutes an extraordinary and compelling

reason justifying compassionate release under § 3582(c)(1)(A). See, e.g.,

United States v. Maumau, 2020 WL 806121 (D. Utah Feb. 28, 2020);

United States v. Decator, 452 F. Supp.3d 320 (D. Md. 2020). However,

these decisions do not support compassionate release in Hatcher’s case,

because he was not sentenced under § 924(c)(1)(C), and the First Step Act

amendments did not modify the statutory provisions under which he was

sentenced. The First Step Act amended 18 U.S.C. § 924(c)(1)(C), which




2   https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last accessed March 19, 2021).


                                                    -5-
 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1748 Filed 03/19/21 Page 6 of 8




previously allowed multiple “stacked” 25-year sentences for successive

violations of § 924(c) charged in the same indictment. See Deal v. United

States, 508 U.S. 129 (1993); First Step Act of 2018, Pub. L. No.115-391,

§ 403, 132 Stat. 5194, 5221-22 (2018). Hatcher was not sentenced to any

“stacked” terms under § 924(c)(1)(C). Rather, he was sentenced to the

mandatory minimum 30-year sentence for using a destructive device during

a crime of violence, under § 924(c)(1)(B)(ii). The First Step Act did not

change the penalty set forth in this provision and does not, therefore,

provide a basis for compassionate release here.

      Hatcher also asserts that he is remorseful for his crimes and has

worked to rehabilitate himself through therapy, work, and educational

programs. Although the court commends Hatcher’s efforts, it is precluded

from granting compassionate release based upon rehabilitation alone. See

28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason.”).

      Even if Hatcher had demonstrated extraordinary and compelling

reasons supporting compassionate release, the court finds that the

sentencing factors set forth in § 3553 do not support a reduction. These

factors include the defendant’s history and characteristics, the seriousness

of the offense, the need to promote respect for the law and provide just

                                      -6-
 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1749 Filed 03/19/21 Page 7 of 8




punishment, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a). The court presumes that its “initial balancing of

the § 3553 factors during [the defendant’s] sentencing remains an accurate

assessment as to whether those factors justify a sentence reduction,

meaning [the defendant] must make a compelling case as to why the

sentencing court’s § 3553(a) analysis would be different if conducted

today.” United States v. Sherwood, 986 F.3d 951, 954 (6th Cir. 2021).

      Here, Hatcher engaged in serious and violent offenses, including

threatening bank employees with a live explosive device. See ECF No.

124, United States v. McNeil, 106 Fed. Appx. 294, 297 (6th Cir. 2004). The

seriousness of this § 924(c)(1)(B)(ii) violation is reflected in the statutory

mandatory minimum sentence of 30 years. The court finds that a reduction

below this mandatory minimum would minimize the seriousness of the

offense and lead to sentencing disparities.

      Hatcher also requests that the court seal pages seventeen and

eighteen of his motion, to protect personal family information and his

proposed release location. He has not explained why this material should

be filed under seal. “Only the most compelling reasons can justify non-

disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of

Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (citation omitted). Absent

                                       -7-
 Case 2:01-cr-80361-GCS ECF No. 341, PageID.1750 Filed 03/19/21 Page 8 of 8




specific reasons and authority in support of sealing a document, the court is

unable to do so. See id. (“[A] district court that chooses to seal court

records must set forth specific findings and conclusions ‘which justify

nondisclosure to the public.’”).

                                    CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Hatcher’s motion for

compassionate release (ECF No. 335) is DENIED.

      IT IS FURTHER ORDERED that Hatcher’s motion to seal (ECF No.

336) is DENIED WITHOUT PREJUDICE.

Dated: March 19, 2021
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   March 19, 2021, by electronic and/or ordinary mail and also
                       on John Dejuan Hatcher #29458-039, FCI Fort Dix
                        Federal Correctional Institution, P.O. Box 2000,
                                   Joint Base MDL, NJ 08640

                                          s/B. Sauve
                                         Deputy Clerk




                                            -8-
